EXHIBIT 10.33

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

HUTTIG BUILDING PRODUCTS, INC.

2005 NONEMPLOYEE DIRECTORS’ RESTRICTED STOCK PLAN

(Date)

The parties to this Restricted Stock Agreement (the “Agreement”) are Huttig
Building Products, Inc., a Delaware corporation (the “Corporation”) and
«First_Name_» «Last_Name_», a non-employee member of the Board of Directors of
the Corporation (the “Participant”).

Pursuant to the terms of the Huttig Building Products, Inc. 2005 Nonemployee
Directors’ Restricted Stock Plan (the “Plan”), the Corporation wishes to grant
Restricted Stock Unit Awards to certain nonemployee members of the Board of
Directors of the Corporation (the “Board”) in consideration of their service on
the Board.

1. DEFINITIONS.

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings contained in the Plan.

2. AWARD OF RESTRICTED STOCK UNITS

Subject to the provisions of the Plan and this Agreement, the Corporation hereby
awards to the Participant (#) Restricted Stock Units (“RSUs”). Each RSU
represents the obligation of the Corporation to transfer one share of common
stock of the Corporation, $.01 par value (the “Common Stock”), at the time
provided in this Agreement, provided such RSU is vested at that time.

3. TERMS AND CONDITIONS

(a) Vesting. The RSUs granted to the Participant hereunder shall vest in full on
(DATE), immediately prior to the Corporation’s annual meeting of stockholders,
provided that the Participant provides continuous service as a nonemployee
director through such date. In addition, any unvested RSUs shall vest in full
upon a Change in Control of the Corporation.

(b) Forfeiture Upon Termination of Service. All unvested RSUs shall be forfeited
upon termination of Participant’s service on the Board for any reason prior to
the vesting date specified in Paragraph 3(a).

4. DELIVERY OF SHARES

As soon as practicable after the Participant’s Separation from Service (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended)
with the Board, the Corporation shall transfer shares of Common Stock to the
Participant equal to the number of vested RSUs at the time of such Separation
from Service, subject to the satisfaction of any applicable conditions as to the
Common Stock, including, but not limited to, the payment by the Participant of
any applicable withholding taxes (including, without limitation, in the
discretion of the Corporation, withholding from the number of shares of Common
Stock otherwise transferable to the Participant, a number of shares of Common
Stock having a fair market value equal to the amount of such withholding taxes)

All shares of Common Stock delivered hereunder shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed and any applicable federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions



--------------------------------------------------------------------------------

5. NO SHAREHOLDER RIGHTS.

The Participant shall not have any of the rights of a shareholder of the
Corporation with respect to RSUs, such as the right to vote or the right to
receive dividends.

6. ADMINISTRATION AND INTERPRETATION OF PLAN AND AGREEMENT

All terms, conditions and restrictions of the Plan are incorporated herein and
made apart hereof as if stated herein. In the event of any conflict between the
terms of this Agreement and those of the Plan, the provisions of the Plan shall
prevail. The Management Organization and Compensation Committee (the
“Committee”) of the Board shall have full authority and discretion, subject only
to the terms of the Plan, to decide all matters relating to the administration
or interpretation of the Plan and this Agreement, and all such action by the
Committee shall be final, conclusive, and binding upon the Corporation and the
Participant.

This Agreement is deemed to be issued in, the award evidenced hereby is deemed
to be granted in, and both shall be governed by the laws of, the State of
Delaware. There have been no representations to the Participant other than those
contained herein.

7. UNITS NOT TRANSFERABLE.

RSUs awarded hereunder shall not be transferable by the Participant. Except as
may be required by the federal income tax withholding provisions of the Code or
by the tax laws of any State, the interests of the Participant and his or her
beneficiaries under this Agreement and the Plan are not subject to the claims of
their creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt by the
Participant or a Beneficiary to sell, transfer, alienate, assign, pledge,
anticipate, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void.

8. DEATH BENEFITS.

The Participant may designate a beneficiary or beneficiaries (contingently or
successively) to whom any benefit hereunder and under the Plan is to be paid in
the event of his or her death and, from time to time, may change his or her
designated beneficiary. A beneficiary designation shall be made in writing in a
form prescribed by the Committee and delivered to the Corporation while the
Participant is alive. If there is no designated beneficiary surviving at the
death of the Participant, payment of any death benefit of the Participant shall
be paid to the Participant’s executor, administrator or legal representative.

9. AMENDMENT

The terms of this Agreement shall be subject to the terms of the Plan, as the
Plan may be amended from time to time by the Committee or the Board unless any
such amendment by its terms or by its clear intent is inapplicable to this
Agreement. The Committee shall have full authority and discretion to modify at
any time the terms and conditions of this Agreement. Notwithstanding, no
amendment of the Plan or the terms and conditions of this Agreement shall impair
the rights of the Participant under any award previously granted, except to
comply with law or with consent of the Participant.

10. PARTICIPANT ACKNOWLEDGMENT.

By accepting this grant, the Participant acknowledges receipt of a copy of the
Plan, and acknowledges that all decisions, determinations and interpretations of
the Committee in respect of the Plan, this Agreement and the RSUs granted
hereunder shall be final and conclusive.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.

 

HUTTIG BUILDING PRODUCTS, INC.

 

By:   Title:   PARTICIPANT

 

«First_Name_» «Last_Name_»